Title: Instructions by the Virginia Convention to Their Delegates in Congress, August 1774
From: Virginia Convention
To: 


                    
                        [1–6] Aug. 1774
                    
                    Instructions for the deputies appointed to meet in general congress on the Part of this Colony.
                    The unhappy Disputes between Great Britain and her American Colonies, which began about the third Year of the Reign of his present Majesty, and since, continually increasing, have proceeded to Lengths so dangerous and alarming as to excite just Apprehensions in the Minds of his Majesty’s faithful Subjects of this Colony that they are in Danger of being deprived of their natural, ancient, constitutional, and chartered Rights, have compelled them to take the same into their most serious Consideration; and, being deprived of their usual and accustomed Mode of making known their Grievances, have appointed us their Representatives to consider what is proper to be done in this dangerous Crisis of American Affairs. It being our Opinion that the united Wisdom of North America should be collected in a General Congress of all the Colonies, we have appointed the Honourable Peyton Randolph, Esquire, Richard Henry Lee, George Washington, Patrick Henry, Richard Bland, Benjamin Harrison and Edmund Pendleton, Esquires, Deputies to represent this Colony in the said Congress, to be held at Philadelphia on the first Monday in September next.
                    And that they may be the better informed of our Sentiments touching the Conduct we wish them to observe on this important Occasion, we desire that they will express, in the first Place, our Faith and true Allegiance to his Majesty King George the Third, our lawful and rightful Sovereign; and that we are determined, with our Lives and Fortunes, to support him in the legal Exercise of all his just Rights and Prerogatives. And however misrepresented, we sincerely approve of a constitutional Connexion with Great Britain, and wish most ardently a Return of that Intercourse of Affection and commercial Connexion that formerly united both Countries, which can only be effected by a Removal of those Causes of Discontent which have of late unhappily divided us.
                    It cannot admit of a Doubt but that British Subjects in America are entitled to the same Rights and Privileges as their Fellow Subjects possess in Britain; and therefore, that the Power assumed by the British Parliament to bind America by their Statutes, in all Cases whatsoever, is unconstitutional, and the Source of these unhappy Differences.
                    The End of Government would be defeated by the British Parliament  exercising a Power over the Lives, the Property, and the Liberty of the American Subject; who are not, and, from their local Circumstances, cannot, be there represented. Of this Nature we consider the several Acts of Parliament for raising a Revenue in America, for extending the Jurisdiction of the Courts of Admiralty, for seizing American Subjects and transporting them to Britain to be tried for Crimes committed in America, and the several late oppressive Acts respecting the Town of Boston and Province of the Massachusetts Bay.
                    The original Constitution of the American Colonies possessing their Assemblies with the sole Right of directing their internal Polity, it is absolutely destructive of the End of their Institution that their Legislatures should be suspended, or prevented, by hasty Dissolutions, from exercising their legislative Powers.
                    Wanting the Protection of Britain, we have long acquiesced in their Acts of Navigation restrictive of our Commerce, which we consider as an ample Recompense for such Protection; but as those Acts derive their Efficacy from that Foundation alone, we have Reason to expect they will be restrained so as to produce the reasonable Purposes of Britain, and not injurious to us.
                    To obtain Redress of these Grievances, without which the People of America can neither be safe, free, nor happy, they are willing to undergo the great Inconvenience that will be derived to them from stopping all Imports whatsoever from Great Britain after the first Day of November next, and also to cease exporting any Commodity whatsoever to the same Place after the tenth Day of August 1775. The earnest Desire we have to make as quick and full Payment as possible of our Debts to Great Britain, and to avoid the heavy Injury that would arise to this Country from an earlier Adoption of the Non-exportation Plan, after the People have already applied so much of their Labour to the perfecting of the present Crop, by which Means they have been prevented from pursuing other Methods of clothing and supporting their Families, have rendered it necessary to restrain you in this Article of Non-exportation; but it is our Desire that you cordially co-operate with our Sister Colonies in General Congress in such other just and proper Methods as they, or the Majority, shall deem necessary for the Accomplishment of these valuable Ends.
                    The Proclamation issued by General Gage, in the Government of the Province of the Massachusetts Bay, declaring it Treason for the Inhabitants of that Province to assemble themselves to consider of their Grievances and form Associations for their common Conduct on the Occasion, and requiring the Civil Magistrates and Officers to apprehend all such Persons to be tried for their supposed Offences, is the most alarming Process that ever appeared in a British Government; that the said General Gage hath thereby assumed and taken upon himself Powers denied by the Constitution to our legal Sovereign; that he, not having condescended to disclose by what Authority he exercises such extensive and unheard of Powers, we are at a Loss to determine whether he intends to justify himself as the Representative of the King or as the Commander in Chief of his Majesty’s Forces in America. If he considers  himself as acting in the Character of his Majesty’s Representative, we would remind him that the Statute 25th Edward III. has expressed and defined all treasonable Offences, and that the Legislature of Great Britain hath declared that no Offence shall be construed to be Treason but such as is pointed out by that Statute, and that this was done to take out of the Hands of tyrannical Kings, and of weak and wicked Ministers, that deadly Weapon which constructive Treason had furnished them with, and which had drawn the Blood of the best and honestest Men in the Kingdom; and that the King of Great Britain hath no Right by his Proclamation to subject his People to Imprisonment, Pains, and Penalties.
                    That if the said General Gage conceives he is empowered to act in this Manner, as the Commander in Chief of his Majesty’s Forces in America, this odious and illegal Proclamation must be considered as a plain and full Declaration that this despotick Viceroy will be bound by no Law, nor regard the constitutional Rights of his Majesty’s Subjects, whenever they interfere with the Plan he has formed for oppressing the good People of the Massachusetts Bay; and therefore, that the executing, or attempting to execute, such Proclamation, will justify Resistance and Reprisal.
                    observations by jefferson on the foregoing
                    Defects in the association.
                    
                        
                            —
                            We are permitted to buy any goods imported before Nov. 1. 1774.
                        
                        
                            +
                            We are not allowed to import the implements of manufacturing, nor books.
                        
                        
                            —
                            We may still import wines, Coffee &c. tho’ dutied articles.
                        
                        
                            —
                            We are allowed to continue commerce with the other parts of the British empire, tho’ they should refuse to join us.
                        
                        
                            *
                            The American grievances are not defined.
                        
                        
                            *
                            We are to conform to such resolutions only of the Congress as our deputies assent to: which totally destroys that union of conduct in the several colonies which was the very purpose of calling a Congress.
                        
                    
                    Upon the whole we may truly say
                    We have left undone those things which we ought to have done. And we have done those things which we ought not to have done.
                